

LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of July 28, 2014, by and among AFFYMETRIX, INC., a Delaware
corporation (the “Borrower”), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself and as agent for the Lenders (in such
capacity, the “Agent”), and the Lenders signatory hereto. Unless otherwise
specified herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them in the Credit Agreement (as hereinafter defined), as
amended.
R E C I T A L S:


WHEREAS, the Borrower, the other Credit Parties party thereto, the Agent and the
Lenders entered into that certain Credit Agreement, dated as of June 25, 2012
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”);
WHEREAS, the Event of Default set forth on Schedule A hereto (such Event of
Default, the “Specified Default”) has occurred; and
WHEREAS, the Credit Parties have requested that the Agent and the Lenders party
hereto amend certain provisions of the Credit Agreement and waive the Specified
Default, and the Agent and each Lender party hereto agree to such amendments and
waiver upon the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.    Limited Waiver. Effective as of the Fifth Amendment Effective Time
(as defined below), the Agent and each Lender party hereto hereby waive the
Specified Default; provided, that the foregoing waiver shall be limited
precisely as written and shall not be deemed or otherwise construed to
constitute a waiver of any other Default or Event of Default which does not
constitute a Specified Default now existing or hereafter arising.
Section 2.    Amendments. Effective as of the Fifth Amendment Effective Time (as
defined below):
(a)Subsection 1.1(a) of the Credit Agreement is hereby amended by amending and
restating the penultimate sentence thereof to read in its entirety as follows:
“The New Term Loans and the Incremental Term Loans are sometimes referred to
individually as a “Term Loan” and together as the “Term Loans” and the New Term
Loan Commitments and the Incremental Term Loan Commitments are sometimes
referred to



CH\1898062.5

--------------------------------------------------------------------------------



individually as a “Term Loan Commitment” and together as the “Term Loan
Commitments”.”
(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following subsection (e) at the end of such Section:
“(e)    Incremental Facilities.
(i)    Requests. The Borrower may, by written notice to Agent (each, an
“Incremental Facility Request”), request increases in the Term Loan Commitments
(each, an “Incremental Term Loan Commitment” and the term loans thereunder, an
“Incremental Term Loan”; each Incremental Term Loan Commitment is sometimes
referred to herein individually as an “Incremental Facility” and collectively as
the “Incremental Facilities”) in Dollars in an aggregate amount not to exceed
$50,000,0000 for all such Incremental Facilities; provided that no more than
four (4) Incremental Facility Requests may be requested and approved during the
term of this Agreement, provided, further, that the Borrower may seek
Incremental Term Loan Commitments from existing Lenders (each of whom shall be
entitled to agree to decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Lenders in connection therewith, it being understood and
agreed that no commitment of any Lender shall be increased without the consent
of such Lender. Each such notice shall set forth (A) the amount of the
Incremental Term Loan Commitment being requested (which shall be in a minimum
amount of $5,000,000 and multiples of $100,000 in excess thereof), (B) the date
(an “Incremental Effective Date”) on which such Incremental Facility is
requested to become effective (which, unless otherwise agreed by Agent, shall
not be less than ten (10) Business Days nor more than sixty (60) days after the
date of such notice), and (C) whether the related Incremental Term Loan is to be
a LIBOR Rate Loan or a Base Rate Loan (and, if a LIBOR Rate Loan, the Interest
Period therefor).
(ii)    Conditions. No Incremental Facility shall become effective under this
subsection 1.1(e) unless, after giving effect to such Incremental Facility, the
Loans to be made thereunder, and the application of the proceeds therefrom;
(A)    no Default or Event of Default shall exist at the time of funding or,
solely with respect to an Incremental Term Loan the proceeds of which are
intended to and shall be used to finance substantially contemporaneously a
Permitted Acquisition or any other acquisition permitted by Section 5.4 which
financing is subject to customary “Funds Certain Provisions”, unless the Persons
holding not less than a majority of the commitments to provide

2


CH\1898062.5

--------------------------------------------------------------------------------



such Incremental Term Loan waive the absence of a Default or Event of Default as
a condition to funding thereof, on the date on which the related acquisition
agreement is executed and becomes effective (any such date, an “Acquisition
Agreement Signing Date”);
(B)    as of the last day of the most recent Fiscal Quarter or Fiscal Year
(whichever is the most recent) for which financial statements were required to
have been delivered pursuant to subsection 4.1(a) or subsection 4.1(b), as
applicable, the Senior Leverage Ratio recomputed on a pro forma basis shall not
exceed the maximum Senior Leverage Ratio permitted under Section 6.3 at such
time;
(C)    proceeds of such Incremental Facility shall be used solely to finance or
refinance the purchase price (and related fees and expenses) of a Permitted
Acquisition or any other acquisition permitted by Section 5.4 consummated
substantially concurrently with the incurrence thereof or within ninety (90)
days prior to the date of incurrence;
(D)    Agent shall have received a certificate of a Responsible Officer of the
Borrower certifying as to the foregoing; and
(E)    Agent shall have received such other legal opinions, secretary
certificates, good standing certificates and/or authorizing resolutions as are
reasonably requested by the Agent.
(iii)    Terms. The final maturity date of any Incremental Term Loan that is a
separate tranche shall be no earlier than the final maturity date of the New
Term Loans and the Weighted Average Life to Maturity of any such Incremental
Term Loan shall not be shorter than the Weighted Average Life to Maturity of the
New Term Loans. If the initial all-in yield (including interest rate margins,
any interest rate floors, original issue discount and upfront fees (based on the
lesser of a four-year average life to maturity or the remaining life to
maturity), but excluding reasonable and customary arrangement, structuring and
underwriting fees paid or payable to GE Capital or any of its Affiliates with
respect to such Incremental Term Loan) applicable to any Incremental Term Loan
exceeds by more than 0.50% per annum the corresponding all-in yield (determined
on the same basis) applicable to the New Term Loans, the then outstanding New
Term Loans (the amount of such excess above 0.50% being referred to herein as
the “Yield Differential”), then the Applicable Margin with respect to the then
outstanding New Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of such Incremental Term Loan (it being
agreed that to the extent the all-in-yield with

3


CH\1898062.5

--------------------------------------------------------------------------------



respect to such Incremental Term Loan is greater than the all-in-yield of the
then outstanding New Term Loans solely as a result of a higher LIBOR floor, then
the increased interest rate applicable to the then outstanding New Term Loans
shall be effected solely by increasing the LIBOR floor applicable thereto). Any
Incremental Term Loan shall rank pari passu in right of payment and security
with the New Term Loans. Except with respect to amortization, pricing and final
maturity as set forth in this clause (iii), and except with respect to the
period following the maturity date of the New Term Loans, any Incremental Term
Loan shall be on terms consistent with the New Term Loans.
(iv)    Required Amendments. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Facility, this Agreement shall be amended
to the extent (but only to the extent) necessary to reflect the existence of
such Incremental Facility and the Loans evidenced thereby, and any joinder
agreement or amendment may without the consent of the other Lenders effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent and Borrower, to effectuate the
provisions of this subsection 1.1(e), and, for the avoidance of doubt, this
subsection 1.1(e) shall supersede any provisions in Section 9.1. From and after
each Incremental Effective Date, (x) the Loans and Commitments established
pursuant to this subsection 1.1(e) shall constitute Loans and Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the guarantees and security interests created by the applicable
Collateral Documents and (y) the Incremental Term Lenders holding such Loans and
Commitments shall constitute Lenders hereunder. The Credit Parties shall take
any actions reasonably required by Agent to ensure and/or demonstrate that the
Liens and security interests granted by the applicable Collateral Documents
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any such new Loans and Commitments, including compliance with
subsection 4.12(c). Each of the parties hereto hereby agrees that Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans which are not separate
tranches, when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Borrowing of Term Loans that are LIBOR Rate Loans to be converted
into a Borrowing of Term Loans that are Base Rate Loans on the date of each such
Incremental Term Loan, or by allocating a portion of each such Incremental Term
Loan to each outstanding Borrowing of Term Loans that are LIBOR Rate Loans on a
pro rata basis. Any conversion of LIBOR Rate Loans to Base Rate Loans required
by the preceding sentence shall be subject to Section 10.4.

4


CH\1898062.5

--------------------------------------------------------------------------------



If any Incremental Term Loan is to be allocated to an existing Interest Period
for a Borrowing of LIBOR Rate Loans, then the interest rate thereon for such
Interest Period shall be as set forth in the applicable Incremental Term Loan
joinder agreement or amendment. In addition, the scheduled amortization payments
under subsection 1.8(a) required to be made after the making of any Incremental
Term Loans which are not separate tranches shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans for all Lenders on a
pro rata basis to the extent necessary to avoid any reduction in the
amortization payments to which the Term Loan Lenders were entitled before such
recalculation.”
(c)    Subsection 1.2(a) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(a)    The Term Loans made by each Lender are evidenced by this Agreement and,
if requested by such Lender, a Term Note payable to such Lender in an amount
equal to the unpaid balance of the Term Loans held by such Lender.”
(d)    Subsection 1.8(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such subsection:
“Scheduled installments for an Incremental Term Loan shall be as specified in
the applicable amendment or joinder agreement.”
(e)    Article I of the Credit Agreement is hereby amended by adding a new
Section 1.12 thereto as follows:
“1.12    Extension of Term Loans and Revolving Loan Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term Lenders whose Term Loans have a like maturity date or
Revolving Lenders whose Revolving Loan Commitments have a like maturity date, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective New Term Loans, Incremental Term Loans or Revolving
Loan Commitments with a like maturity date, as the case may be) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date and/or commitment
termination of each such Lender’s New Term Loans, Incremental Term Loans and/or
Revolving Loan Commitments and, subject to the terms hereof, otherwise modify
the terms of such New Term Loans, Incremental Term Loans and/or Revolving Loan
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate and/or fees payable in respect of such New Term
Loans, Incremental Term Loans and/

5


CH\1898062.5

--------------------------------------------------------------------------------



or Revolving Loan Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s New Term Loans or Incremental
Term Loans) (each, an “Extension”, and each group of New Term Loans, Incremental
Term Loans or Revolving Loan Commitments, as applicable, in each case as so
extended, as well as the original New Term Loans or Incremental Term Loans and
the original Revolving Loan Commitments (in each case not so extended), being a
“tranche”; any Extended Term Loans (as defined below) shall constitute a
separate tranche of New Term Loans or Incremental Term Loans from the tranche of
New Term Loans or Incremental Term Loans from which they were converted, and any
Extended Revolving Commitments (as defined below) shall constitute a separate
tranche of Revolving Loan Commitments from the tranche of Revolving Loan
Commitments from which they were converted), so long as the following terms are
satisfied:
(i)        except as to interest rates, fees and final commitment termination
date (which shall be determined by the Borrower and set forth in the relevant
Extension Offer, subject to acceptance by the Extending Revolving Lenders (as
defined below)), the Revolving Loan Commitment of any Revolving Lender that
agrees to an extension with respect to such Revolving Loan Commitment (an
“Extending Revolving Lender”) extended pursuant to an Extension (an “Extended
Revolving Commitment”) and the related outstandings shall be a Revolving Loan
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Loan Commitments (and related outstandings); provided
that (A) subject to subsection 9.1(b), all Swing Loans and all Letters of Credit
shall be participated in on a pro rata basis by all Lenders with Revolving Loan
Commitments (including Extended Revolving Commitments) in accordance with their
Commitment Percentage of the Revolving Loan Commitments and all borrowings under
Revolving Loan Commitments and repayments thereunder shall be made on a pro rata
basis (except for (1) payments of interest and fees at different rates on
Extended Revolving Commitments and (2) repayments required upon the maturity
date of the non-extending Revolving Loan Commitments) and (B) at no time shall
there be Revolving Loan Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Loan Commitments) which have more than
three (3) different maturity dates;
(ii)        except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv), (v) and (vi)), be
determined between the Borrower and the extending Lender and set forth in the
relevant Extension Offer), the New Term Loans or Incremental Term Loans of any
Lender that agrees to an Extension with respect to such New Term Loans or
Incremental

6


CH\1898062.5

--------------------------------------------------------------------------------



Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of New Term
Loans or Incremental Term Loans subject to such Extension Offer;
(iii)        the final maturity date of any Extended Term Loans shall be no
earlier than the latest maturity date of the New Term Loans or Incremental Term
Loans extended thereby, as applicable, and the amortization schedule applicable
to the Term Loans pursuant to Section 1.8 for periods prior to the original
maturity date of the Term Loans may not be increased;
(iv)        the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the New Term
Loans or Incremental Term Loans extended thereby;
(v)        any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;
(vi)        if the aggregate principal amount of New Term Loans or Incremental
Term Loans (calculated on the outstanding principal amount thereof) and/or
Revolving Loan Commitments, as the case may be, in respect of those Lenders who
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of New Term Loans, Incremental Term Loans or
Revolving Loan Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the New Term Loans, Incremental
Term Loans and/or Revolving Loan Commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal or commitment amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;
(vii)    any applicable Minimum Extension Condition (as defined below) shall be
satisfied unless waived by the Borrower; and
(viii)    no Default or Event of Default shall have occurred and be continuing
at the time the applicable Extension is to become effective.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 1.12, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 1.7 or 1.8 and (ii)
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating

7


CH\1898062.5

--------------------------------------------------------------------------------



any such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s sole discretion and may be waived by
the Borrower) of New Term Loans, Incremental Term Loans or Revolving Loan
Commitments (as applicable) of any or all applicable tranches be extended. The
Agent, the L/C Issuer and the Lenders hereby consent to the transactions
contemplated by this Section 1.12 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on the terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 1.7, 1.8, 1.10, 1.11 and 9.11) or any other
Loan Document that may otherwise prohibit or restrict any such Extension or any
other transaction contemplated by this Section 1.12.
(c)    No consent of any Lender, the L/C Issuer or the Agent shall be required
to effectuate any Extension, other than (i) the consent of each Lender agreeing
to such Extension with respect to one or more of its New Term Loans, Incremental
Term Loans and/or Revolving Loan Commitments (or a portion thereof) and (ii)
with respect to any Extension of the Revolving Loan Commitments, the consent of
the L/C Issuer and Swing Line Lender, which consent shall not be unreasonably
withheld or delayed. All Extended Term Loans, Extended Revolving Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. The Lenders hereby irrevocably authorize the Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches in respect of Revolving Loan
Commitments, New Term Loans or Incremental Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Agent and the Borrower in connection with the establishment of
such new tranches, in each case on terms consistent with this Section 1.12. In
addition, if so provided in such amendment and with the consent of the L/C
Issuer, participations in Letters of Credit expiring after the maturity date for
any tranche of Revolving Loan Commitments shall be re-allocated from Lenders
holding the terminating Revolving Loan Commitments to Lenders holding Extended
Revolving Commitments that are not terminating or, to the extent not so
reallocated, cash collateralized, in each case in accordance with the terms of
such amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Loan Commitments, be
deemed to be participation interests in respect of such Revolving Loan
Commitments and the terms of such participation interests shall be adjusted
accordingly. Without limiting the foregoing, in connection with any Extensions
the applicable Credit Parties shall (at their expense) amend (and Agent is
hereby directed by the Lenders to amend) any Mortgage that has a maturity date
prior to the later of the then latest (x) maturity date of the Term Loans and
(y) scheduled termination date of the Revolving

8


CH\1898062.5

--------------------------------------------------------------------------------



Loan Commitments, so that such maturity date referenced therein is extended to
the later of the then (x) latest maturity date of the Term Loans and (y)
scheduled termination date of the Revolving Loan Commitments (or such later date
as may be advised by local counsel to Agent). Agent shall promptly notify each
Lender of the effectiveness of each such amendment.
(d)    In connection with any Extension, the Borrower shall provide the Agent at
least ten (10) Business Days’ (or such shorter period as may be agreed by the
Agent) prior written notice thereof, and shall agree to such procedures
(including those regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the Agent,
in each case acting reasonably to accomplish the purposes of this Section 1.12.
(e)    This Section 1.12 shall supersede any provision of Section 9.1 or Section
9.11 to the contrary.”
(f)    Subsection 2.2(a) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(a)    any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
date, except to the extent that such representation or warranty expressly
relates to an earlier date (in which event such representations and warranties
were untrue or incorrect in any material respect (without duplication of any
materiality qualifier contained therein) as of such earlier date), and (i) with
respect to Revolving Loans or Issuances of Letters of Credit, Agent or Required
Revolving Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect or (ii) with respect to Incremental Term Loans, the
Persons providing such Incremental Term Loans have determined not to make such
Incremental Term Loans as a result of the fact that such representation or
warranty is untrue or incorrect (it being understood and agreed that such
Persons may agree to only require the accuracy of customary specified
representations); provided, that with respect to Incremental Term Loans the
proceeds of which are used to finance a Permitted Acquisition or any other
acquisition permitted by Section 5.4 consummated substantially concurrently with
the incurrence thereof which financing is subject to customary “Funds Certain
Provisions”, the representation and warranty in the first sentence of Section
3.6 shall be deemed to expressly relate to the applicable Acquisition Agreement
Signing Date;”

9


CH\1898062.5

--------------------------------------------------------------------------------



(g)    Subsection 2.2(b) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(b)    (i) with respect to Revolving Loans or Issuances of Letters of Credit,
other than on the Closing Date, any Default or Event of Default has occurred and
is continuing or would result immediately after giving effect to any Loan (or
the incurrence of any Letter of Credit Obligation), and Agent or Required
Revolving Lenders shall have determined not to make such Loan or incur any
Letter of Credit Obligation as a result of that Default or Event of Default, or
(ii) with respect to Incremental Term Loans, the conditions set forth in
subsection 1.1(e)(ii)(A) shall not be or have been satisfied; and”
(h)    Section 4.10 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:
“The Borrower shall use proceeds of Incremental Term Loans solely as provided in
subsection 1.1(e)(ii)(C).”
(i)    Section 4.12(b) of the Credit Agreement is hereby amended (i) by
replacing the words “any fee interest in real property having a fair market
value in excess of $250,000” contained in the fifth sentence thereof with the
words “any fee interest in real property having a fair market value in excess of
$1,000,000” and (ii) by adding the following new sentence at the end thereof:
“Notwithstanding the foregoing, with respect to perfection of Liens in the case
of an Acquisition being financed with proceeds of an Incremental Term Loan, the
requirements of this Section 4.12(b) shall be subject to customary “Funds
Certain Provisions” as agreed by the Lenders providing such Incremental Term
Loans.”.
(j)    Section 4.12 of the Credit Agreement is hereby amended by adding the
following subsection (c) at the end of such Section:
“(c)    Without limiting the generality of the foregoing, to the extent
reasonably necessary to maintain the continuing priority of the Lien of any
existing Mortgages as security for the Obligations in connection with the
incurrence of an Incremental Facility, as determined by Agent in its reasonable
discretion, the applicable Credit Party to any Mortgages shall within thirty
(30) days of such incurrence (or such later date as agreed by Agent) (i) enter
into and deliver to Agent, at the direction and in the reasonable discretion of
Agent, a mortgage modification or new Mortgage in proper form for recording in
the relevant jurisdiction and in a form reasonably satisfactory to Agent, (ii)
cause to be delivered to Agent for the benefit of the Secured Parties an
endorsement to the title insurance policy, date down(s) or other evidence
reasonably satisfactory to Agent insuring that the Lien of the Mortgages as
security for the Obligations is continuing and there are no liens or
encumbrances (other than Permitted Liens described in subclauses 5.1(a) through
5.1(v)).”

10


CH\1898062.5

--------------------------------------------------------------------------------



(k)    Section 4.14 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“4.14    Interest Rate Protection. Within ninety (90) days of the Closing Date,
and within ninety (90) days after incurring an Incremental Term Loan, the
Borrower shall enter into, and thereafter maintain, Rate Contracts providing
protection against fluctuations in interest rates with one or more financial
institutions with respect to at least 35% of the aggregate principal amount of
the Term Loans then outstanding, which agreements shall provide for not less
than a three (3) year term from the Closing Date or, with respect to an
Incremental Term Loan, from the date of incurrence thereof, and containing such
other terms as are customary and are reasonably satisfactory to Agent; provided,
however, no Rate Contracts shall be required pursuant to this Section 4.14 for
any period in which the outstanding principal balance of the Term Loans
(including any outstanding Incremental Term Loans) does not exceed $30,000,000.”
(l)    Subsection 9.1(e) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(e)    Notwithstanding anything to the contrary contained in this Section 9.1,
(i) the Borrower may amend Schedules 3.19 and 3.21 upon notice to Agent, (ii)
Agent may amend Schedule 1.1(a) or Schedule 1.1(b) to reflect Incremental
Facilities, Extensions and Sales entered into pursuant to Section 9.9, (iii)
Agent and the Borrower may amend or modify this Agreement and any other Loan
Document to (1) cure any ambiguity, omission, defect or inconsistency therein,
(2) grant a new Lien for the benefit of the Secured Parties, extend an existing
Lien over additional Property for the benefit of the Secured Parties or join
additional Persons as Credit Parties, and (3) add one or more Incremental
Facilities to this Agreement pursuant to subsection 1.1(e) or add Extended Term
Loans and Extended Revolving Commitments pursuant to Section 1.12 and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Loans and to include appropriately the Lenders holding such credit
facilities in any determination of Required Lenders, and (iv) Required Lender
consent shall not be required for amendments or waivers of any provision of the
Master Agreement for Standby Letters of Credit, each Master Intercompany
Subordinated Note, the Fee Letter, any Control Agreement, any landlord waiver or
any other similar agreement.”
(m)    Section 11.1 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order to the table of
defined terms and section references contained at the beginning of such Section:

11


CH\1898062.5

--------------------------------------------------------------------------------



“Acquisition Agreement Signing Date”
1.1(e)(ii)
“Extended Revolving Commitment”
“Extended Term Loans”
“Extending Revolving Lender”
“Extending Term Lender”
“Extension”
“Extension Offer”
1.12(a)(i)
1.12(a)(ii)
1.12(a)(i)
1.12(a)(ii)
1.12(a)
1.12(a)
“Incremental Effective Date”
1.1(e)(i)
“Incremental Facility”
1.1(e)(i)
“Incremental Facility Request”
1.1(e)(i)
“Incremental Term Loan”
1.1(e)(i)
“Incremental Term Loan Commitment”
1.1(e)(i)
“Minimum Extension Condition”
“tranche”
“Yield Differential”
1.12(b)
1.12(a)
1.1(e)(iii)



(n)    Section 11.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Aggregate Term Loan Commitment” to read in its
entirety as follows:
““Aggregate Term Loan Commitment” means the sum of (i) the combined New Term
Loan Commitments of the Lenders, which shall initially be in the amount of
$38,000,000, plus (ii) the combined Incremental Term Loan Commitments of the
Lenders, as such amount may be reduced from time to time pursuant to this
Agreement or increased as a result of Incremental Term Loan Commitments.”
(o)    Section 11.1 of the Credit Agreement is hereby amended by amending and
restating the chart contained in clause (b) of the definition of “Applicable
Margin” to read in its entirety as follows:
“Revolving Loans, Swing Loans and Term Loan
Senior Leverage Ratio
LIBOR Margin
Base Rate Margin
Greater than or equal to 1.00:1.00
2.75%
1.75%
Less than 1.00:1.00
2.50%
1.50%”

(p)    Section 11.1 of the Credit Agreement is hereby amended by amending and
restating clauses (c) and (e) of the definition of “Permitted Acquisition” to
read in their entirety as follows:
“(c)    the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section

12


CH\1898062.5

--------------------------------------------------------------------------------



4.12 subject, with respect to perfection of Liens in the case of an Acquisition
being financed with proceeds of an Incremental Term Loan, to customary “Funds
Certain Provisions”, and Agent shall have received, for the benefit of the
Secured Parties, a collateral assignment of the seller’s representations,
warranties and indemnities to the Borrower or any of its Subsidiaries under the
acquisition documents;”
“(e)    no Default or Event of Default shall then exist or would exist after
giving effect thereto or, with respect to an Acquisition being financed with
proceeds of an Incremental Term Loan, no Default or Event of Default exists as
of, or would exist if such Acquisition were consummated on, such Acquisition
Agreement Signing Date unless the Persons holding not less than a majority of
the commitments to provide such Incremental Term Loan waive such Default or
Event of Default as a condition to such Acquisition;”
(q)    Section 11.1 of the Credit Agreement is hereby amended by adding the
following defined term in the appropriate alphabetical order:
““Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.”
(r)    Exhibit 1.8(e) of the Credit Agreement is hereby amended and restated to
read in its entirety as set forth on Exhibit 1.8(e) attached hereto.
(s)    Exhibit 4.2(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as set forth on Exhibit 4.2(b) attached hereto.
Section 3.    Conditions. This Amendment shall be effective at the time (the
“Fifth Amendment Effective Time”) that all of the following conditions precedent
have been met as determined by the Agent in its sole discretion:
(a)Signatures. Agent shall have received an executed signature page to this
Amendment from each Credit Party, the Agent and each Lender.
(b)Litigation. There shall not exist any action, suit, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority

13


CH\1898062.5

--------------------------------------------------------------------------------



that challenges this Amendment, any other Loan Document or the extension of
credit under the Credit Agreement as amended by this Amendment.
Section 4.    Representations and Warranties of Credit Parties. In order to
induce the Agent and the Required Lenders to enter into this Amendment, each
Credit Party represents and warrants to Agent and each Lender (which
representations and warranties shall survive the execution and delivery of this
Amendment), that:
(a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate action and each of
this Amendment and the Credit Agreement, as amended by this Amendment, is a
legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization,
receivership, moratorium and similar laws relating to or affecting the
enforceability of creditors’ rights generally, concepts of reasonableness and
general equitable principles;
(b) all of the representations and warranties contained in the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment and the waiver and transactions contemplated hereby, except to the
extent that such representations or warranties expressly relate to an earlier
date (in which event such representations and warranties were true or correct in
all material respect (without duplication of any materiality qualifier contained
therein) as of such earlier date);
(c) neither the execution, delivery or performance of this Amendment by each
Credit Party nor the consummation of the transactions contemplated hereby does
or shall (i) contravene the terms of any of that Person’s Organization
Documents, (ii) conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or (iii) violate any material Requirement of Law in any
material respect; and
(d) other than the Specified Default, no Default or Event of Default has
occurred and is continuing or would result immediately after giving effect to
this Amendment and the transactions contemplated hereby.
Section 5.    Counterparts; Facsimile Signature. This Amendment may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this

14


CH\1898062.5

--------------------------------------------------------------------------------



Amendment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
Section 6.    Continuing Effect of the Credit Agreement. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders or the Agent under the Credit Agreement and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Credit Parties to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the effectiveness of this Amendment, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a Loan Document.
Section 7.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
Section 8.    Captions. The captions and headings of this Amendment are for
convenience of reference only and shall not affect the interpretation of this
Amendment.
Section 9.    Reaffirmation. The Credit Parties signatory hereto hereby reaffirm
their guaranties of the Obligations and reaffirm that the Obligations are and
continue to be secured by the security interest granted by the Credit Parties in
favor of the Agent under the Collateral Documents (and each Credit Party, as
collateral security for the payment and performance when due of the Obligations,
hereby mortgages, pledges and hypothecates to the Agent for the benefit of the
Secured Parties a Lien on and security interest in, to and under the Collateral
of such Credit Party), and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Credit Parties under such documents and agreements entered into with respect
to the obligations under the Credit Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by the Credit
Parties. Each Credit Party acknowledges that all references to “Credit
Agreement” and “Obligations” in the Loan Documents shall take into account the
provisions of this Amendment and be a reference to the “Credit Agreement” and
the “Obligations” as amended hereby.
Section 10.    Post-Closing Covenants. Within sixty (60) days of the Fifth
Amendment Effective Time, or such later date as Agent may approve in its sole
discretion, Borrower shall provide Agent with satisfactory evidence of the
dissolution of Powder Detergents, Inc.

15


CH\1898062.5

--------------------------------------------------------------------------------



Notwithstanding any provision in the Credit Agreement to the contrary, any
default or breach under this Section 10 shall constitute an immediate Event of
Default under the Credit Agreement.
(signature pages follow)

16


CH\1898062.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
AFFYMETRIX, INC.


By:
/s/ Gavin Wood

Name: Gavin Wood
Title:
Executive Vice President and Chief Financial Officer



USB CORPORATION


By:
/s/ Gavin Wood

Name: Gavin Wood
Title:
Chief Financial Officer and Treasurer



POWDER DETERGENTS, INC.


By:
/s/ Gavin Wood

Name: Gavin Wood
Title:
Chief Financial Officer and Treasurer



EBIOSCIENCE, INC.


By:
/s/ Gavin Wood

Name: Gavin Wood
Title:
Vice President and Chief Financial Officer

    

[Signature Page to Limited Waiver and Fifth Amendment to Credit Agreement]
 



--------------------------------------------------------------------------------





GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender 
 
By: /s/Andrew Moore
Name: Andrew Moore
Title: Its Duly Authorized Signatory 




 






[Signature Page to Limited Waiver and Fifth Amendment to Credit Agreement]
 



--------------------------------------------------------------------------------



SILICON VALLEY BANK,
as a Lender    
    
By:        /s/Peter Freyer
Name:    Peter Freyer
Title:    Managing Director




        





[Signature Page to Limited Waiver and Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------



Schedule A


Specified Default


1.
The Event of Default under Section 7.1(c) of the Credit Agreement arising from
Anatrace, Inc. changing its name to Powder Detergents, Inc. without providing
Agent with at least ten (10) days’ prior written notice of such name change and
receiving Agent’s acknowledgment that all actions required by Agent to continue
the perfection of its Liens had been completed.









--------------------------------------------------------------------------------



Exhibit 1.8(e)


FORM OF EXCESS CASH FLOW CERTIFICATE
AFFYMETRIX, INC.
Date: _______________, 20__


This Excess Cash Flow Certificate (this “Certificate”) is given by Affymetrix,
Inc., a Delaware corporation (the “Borrower”), pursuant to subsection 1.8(e) of
that certain Credit Agreement, dated as of June 25, 2012, by and among the
Borrower, the other Credit Parties, General Electric Capital Corporation, as
Agent, and the Lenders (as such agreement may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.
The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer hereby certifies to
Agent, Lenders and L/C Issuers, on behalf of the Borrower, that:
(a)
set forth on Exhibit A hereto is a correct calculation of Excess Cash Flow of
the Credit Parties and their Subsidiaries for the year ended [December 31, 20__]
and a correct calculation of the required prepayment of

$__________________; and
(b)
the calculation set forth on Exhibit A hereto is based on the audited financial
statements which have been delivered to Agent in accordance with subsection
4.1(a) of the Credit Agreement.



[Signature Page Follows]



CH\1898062.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers as of the date first written above.
AFFYMETRIX, INC.



By:    ___________________________
Name:    ___________________________
Title:    ___________________________





[Signature Page to Excess Cash Flow Certificate]



--------------------------------------------------------------------------------

 

EXHIBIT A
TO
EXCESS CASH FLOW CERTIFICATE


Excess Cash Flow is defined as follows:
Cash Flow (per Exhibit 4.2(b) of the Credit Agreement)
$___________
Less:    Scheduled principal payments with respect
to Indebtedness actually paid in cash    
$___________
Net Interest Expense (per Exhibit 4.2(b) of the Credit Agreement) actually paid
in cash
$___________
Increase in Working Capital (defined below)
$___________
All cash losses (less cash gains) in respect of Rate Contracts deducted in
calculating net income (or loss) for such period


$___________
All non-cash losses or expenses (or plus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of goodwill, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or plus gains) and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory except to the extent such write-down,
write off or reserve is related to a one-time GAAP-driven write-up of the
inventory of Bender MedSystems, Inc. and the inventory of eBioscience Holding
Company, Inc. and its Subsidiaries, in each case from cost-based to FMV-based as
determined by an independent valuation analysis


 
















$___________






CH\1898062.5

--------------------------------------------------------------------------------

 

Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents and Related Agreements and
consummation on the Closing Date of the Related Transactions, to the extent (i)
deducted in the calculation of net income (or loss) for such period, (ii) such
fees and expenses do not exceed $12,500,000 in the aggregate in any period of
four consecutive Fiscal Quarters and (iii) disclosed to Agent


 




$___________
Settlement costs paid pursuant to the settlement agreement (the “Enzo Settlement
Agreement”) with Enzo Life Science, Inc., a wholly-owned subsidiary of Enzo
Biochem, Inc., entered into on April 22, 2014, to the extent (i) deducted in the
calculation of net income (or loss) for such period, (ii) such costs were
incurred on or prior to June 30, 2014 and (iii) such costs do not exceed
$5,100,000 in the aggregate


 




$___________
Fees, settlement costs and expenses incurred in connection with any litigation
involving Borrower or any of its Subsidiaries, excluding any amounts paid
pursuant to the Enzo Settlement Agreement, to the extent (i) deducted in the
calculation of net income (or loss) for such period, (ii) such fees and expenses
do not exceed $5,000,000 in the aggregate in any period of four consecutive
Fiscal Quarters and (iii) disclosed to Agent


 




$___________
Fees and expenses incurred in connection with Acquisitions (other than the
Acquisitions on the Closing Date) and Dispositions (other than Dispositions
permitted pursuant to Section 5.2(g) of the Credit Agreement) (in each case,
whether or not successful), to the extent (i) deducted in the calculation of net
income (or loss) for such period, (ii) such fees and expenses do not exceed
$5,000,000 in the aggregate in any period of four consecutive Fiscal Quarters
and (iii) disclosed to Agent


 





$___________




CH\1898062.5

--------------------------------------------------------------------------------

 

Fees and expenses incurred in connection with severance costs, relocation costs,
integration and facilities opening and closing costs, signing costs, retention
or completion bonuses, transition costs and restructuring charges or reserves
(including restructuring costs related to acquisition after the date hereof and
to closure and/or consolidation of facilities), to the extent (i) deducted in
the calculation of net income (or loss) for such period, (ii) such fees and
expenses do not exceed $7,000,000 in the aggregate in any period of four
consecutive Fiscal Quarters (provided, however, that such fees and expenses may
be equal to an amount not greater than $11,000,000 for any date of measurement
occurring on or after March 31, 2013 and on or prior to September 30, 2013) and
(iii) disclosed to Agent
 













$___________
Plus:    Decrease in Working Capital
$___________
Excess Cash Flow


$___________
Prepayment percent


[25%/0%]*
Subtotal:


$___________
Minus:    Voluntary prepayments of Term Loans


$___________
Prepayment amount


$___________



[*Refer to Section 1.8(e) of the Credit Agreement for a determination of the
applicable pre-payment percentage]



CH\1898062.5

--------------------------------------------------------------------------------

 

Decrease (increase) in Working Capital, for the purposes of the calculation of
Excess Cash Flow, means the following:
 
Beg. of Period


End of Period


Current assets:    


$___________


$___________


Less (to the extent included in current assets):    
$___________


$___________


Cash


$___________


$___________


Cash Equivalents


$___________


$___________


Adjusted current assets


$___________


$___________


Current liabilities:


$___________


$___________


Less (to the extent included in current Liabilities):    


$___________


$___________


Revolving Loans


$___________


$___________


Swing Loans    


$___________


$___________


Current portion of Indebtedness


$___________


$___________


Adjusted current liabilities


$___________


$___________


Working Capital (adjusted current assets minus adjusted current liabilities)


$___________
$___________
Decrease (Increase) in Working Capital
(beginning of period minus end of
period Working Capital)


$___________
$___________



To the extent Holdings or any of its Subsidiaries consummates an acquisition
during such period, Beginning of Period Working Capital shall be recalculated on
a proforma basis to include Working Capital acquired in such acquisition.





CH\1898062.5

--------------------------------------------------------------------------------

 

Exhibit 4.2(b)


FORM OF COMPLIANCE CERTIFICATE


AFFYMETRIX, INC.
Date: _______________, 20__
This Compliance Certificate (this “Certificate”) is given by Affymetrix, Inc., a
Delaware corporation (the “Borrower”), pursuant to subsection 4.2(b) of that
certain Credit Agreement, dated as of June 25, 2012, by and among the Borrower,
the other Credit Parties, General Electric Capital Corporation, as Agent, and
the Lenders (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer hereby certifies to
Agent, the Lenders and the L/C Issuer, on behalf of the Borrower, that:
(a)    the financial statements delivered with this Certificate in accordance
with subsection 4.1(a) and/or 4.1(b) of the Credit Agreement are correct and
complete and fairly present, in all material respects, in accordance with GAAP
the financial position and the results of operations of the Borrower and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosure);
(b)    to the best of such officer’s knowledge, each Credit Party and each of
their Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed or performed by
them, and such officer does not have knowledge of any Default or Event of
Default [except as specified on the written attachment hereto];
(c)    Exhibit A hereto is a correct calculation of each of the financial
covenants contained in Article VI of the Credit Agreement; and
(d)    since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:





CH\1898062.5

--------------------------------------------------------------------------------

 

(i)    changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: ____________________________________;
(ii)    acquired the assets of, or merged or consolidated with or into, any
Person, except as follows: _________________________________________________; or
(iii)    changed its address or otherwise relocated, acquired fee simple title
to any real property or entered into any real property leases, except as
follows: ____________________ _______________________________.


Note: Unless otherwise specified, all financial covenants are calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.


[Signature Page Follows]

28


CH\1898062.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers as of the date first above written.
AFFYMETRIX, INC.
By:                        

Name:                        

Title:                        
                        













[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

 

EXHIBIT A TO
COMPLIANCE CERTIFICATE


Covenant 6.1 Capital Expenditure Limit


For purposes of Covenant 6.1, Capital Expenditures are defined as follows:
The aggregate of all expenditures and obligations, for the relevant test period
set forth in Section 6.1 of the Credit Agreement, which should be capitalized
under GAAP
$__________   
Less: Net Proceeds from Dispositions and/or Events of Loss which a Credit Party
is permitted to reinvest pursuant to subsection 1.8(c) and which are included
above
$__________   
To the extent included above, expenditures financed with cash proceeds from
issuances of Stock or Stock Equivalents (other than Disqualified Stock)
$__________   
To the extent included above, all insurance proceeds and condemnation awards
received on account of any Event of Loss to the extent any such amounts are
actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss
$__________   
To the extent included above, amounts paid as the purchase price for a Target in
a Permitted Acquisition
$__________   
 
 
Capital Expenditures
$__________   
Permitted Capital Expenditures
$__________   
In Compliance
Yes/No






CH\1898062.5

--------------------------------------------------------------------------------

 

Covenant 6.3 Senior Leverage Ratio


Senior Leverage Ratio is defined as follows:
 
Average of the sum of the aggregate balance of outstanding Revolving Loans and
Swing Loans as of the last day of each month in the twelve month (or shorter
period commencing on the Closing Date) period ended on the date of measurement
$_________
Plus: L/C Reimbursement Obligations as of date of measurement, whether or not
then due and payable
$_________
   Outstanding principal balance of the Term Loan as of date of measurement
$_________
Principal portion of Capital Lease Obligations and Indebtedness secured by
purchase money Liens as of date of measurement
$_________
Indebtedness evidenced by Convertible Notes as of date of measurement
$_________
Earnouts (valued in accordance with GAAP)
$_________
Without duplication, all other Funded Indebtedness of Holdings and its
Subsidiaries as of date of measurement
$_________
Indebtedness
$_________
Less: Without duplication, Subordinated Indebtedness, Convertible Notes and
Permitted Convertible Note Refinancings
$_________
Senior Indebtedness
$_________
Adjusted EBITDA for the twelve month period ending on the date of measurement
(per Exhibit B)
$_________
Senior Leverage Ratio (Senior Indebtedness (from above) divided by Adjusted
EBITDA)
__________
Maximum Senior Leverage Ratio
__________
In Compliance
Yes/No




CH\1898062.5

--------------------------------------------------------------------------------

 

Covenant 6.4 Interest Coverage Ratio
Interest Coverage Ratio is defined as follows:
 
Cash Flow (per Exhibit B)
$_________
Net Interest Expense (per Exhibit B)
$_________
Interest Coverage Ratio (Cash Flow divided by Net Interest Expense)
_________
Required Interest Coverage Ratio
_________
In Compliance
Yes/No




CH\1898062.5

--------------------------------------------------------------------------------

 

EXHIBIT B TO
COMPLIANCE CERTIFICATE
Calculation of EBITDA
EBITDA is defined as follows:
 
Net income (or loss) for the applicable period of measurement of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP,
but excluding: (a) the income (or loss) of any Person which is not a Subsidiary
of the Borrower, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries in cash
by such Person during such period and the payment of dividends or similar
distributions by that Person is not at the time prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person; (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with the Borrower or any of
its Subsidiaries or that Person’s assets are acquired by the Borrower or any of
its Subsidiaries; (c) the proceeds of any life insurance policy; (d) gains or
losses from the sale, exchange, transfer or other disposition of Property or
assets not in the Ordinary Course of Business of the Borrower and its
Subsidiaries, and related tax effects in accordance with GAAP; and (e) any other
extraordinary gains or losses of the Borrower or its Subsidiaries, and related
tax effects in accordance with GAAP






















$_________
Plus: All amounts deducted in calculating net income (or loss) for depreciation
or amortization for such period
$_________
Interest expense (less interest income) deducted in calculating net income (or
loss) for such period
$_________
All taxes on or measured by income to the extent deducted in calculating net
income (or loss) for such period
$_________
All losses (less gains) in respect of Rate Contracts deducted in calculating net
income (or loss) for such period
$_________




CH\1898062.5

--------------------------------------------------------------------------------

 

All non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of goodwill, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains) and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory except to the extent such write-down,
write off or reserve is related to a one-time GAAP-driven write-up of the
inventory of Bender MedSystems, Inc. and the inventory of eBioscience Holding
Company, Inc. and its Subsidiaries, in each case from cost-based to FMV-based as
determined by an independent valuation analysis












 






 
$_________
Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents and Related Agreements and
consummation on the Closing Date of the Related Transactions, to the extent (i)
deducted in the calculation of net income (or loss) for such period, (ii) such
fees and expenses do not exceed $12,500,000 in the aggregate in any period of
four consecutive Fiscal Quarters and (iii) disclosed to Agent






 
$_________
Settlement costs paid pursuant to the settlement agreement (the “Enzo Settlement
Agreement”) with Enzo Life Science, Inc., a wholly-owned subsidiary of Enzo
Biochem, Inc., entered into on April 22, 2014, to the extent (i) deducted in the
calculation of net income (or loss) for such period, (ii) such costs were
incurred on or prior to June 30, 2014 and (iii) such costs do not exceed
$5,100,000 in the aggregate






$_________
Fees, settlement costs and expenses incurred in connection with any litigation
involving Borrower or any of its Subsidiaries, excluding any amounts paid
pursuant to the Enzo Settlement Agreement, to the extent (i) deducted in the
calculation of net income (or loss) for such period, (ii) such fees and expenses
do not exceed $5,000,000 in the aggregate in any period of four consecutive
Fiscal Quarters and (iii) disclosed to Agent






$_________




CH\1898062.5

--------------------------------------------------------------------------------

 

Fees and expenses incurred in connection with Acquisitions (other than the
Acquisitions on the Closing Date) and Dispositions (other than Dispositions
permitted pursuant to Section 5.2(g) of the Credit Agreement) (in each case,
whether or not successful), to the extent (i) deducted in the calculation of net
income (or loss) for such period, (ii) such fees and expenses do not exceed
$5,000,000 in the aggregate in any period of four consecutive Fiscal Quarters
and (iii) disclosed to Agent








$_________
Fees and expenses incurred in connection with severance costs, relocation costs,
integration and facilities opening and closing costs, signing costs, retention
or completion bonuses, transition costs and restructuring charges or reserves
(including restructuring costs related to acquisition after the date hereof and
to closure and/or consolidation of facilities), to the extent (i) deducted in
the calculation of net income (or loss) for such period, (ii) such fees and
expenses do not exceed $7,000,000 in the aggregate in any period of four
consecutive Fiscal Quarters (provided, however, that such fees and expenses may
be equal to an amount not greater than $11,000,000 for any date of measurement
occurring on or after March 31, 2013 and on or prior to September 30, 2013) and
(iii) disclosed to Agent




 







$_________
EBITDA
$_________






CH\1898062.5

--------------------------------------------------------------------------------

 

Calculation of Adjusted EBITDA
EBITDA for the applicable period of measurement
$__________
Plus: with respect to any Target owned, directly or indirectly, by the Credit
Parties for which the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including earnouts but excluding any
Stock of the Borrower) was greater than or equal to $3,000,000 and for which the
Agent has received financial statements pursuant to subsection 4.1(b) for less
than twelve (12) months, Pro Forma EBITDA allocated to each month prior to the
acquisition thereof included in the trailing twelve (12) month period for which
Adjusted EBITDA is being calculated;
$__________
Minus: with respect to any Material Disposition consummated within the period in
question, positive EBITDA (if any) attributable to the Subsidiary, profit
centers, or other asset which is the subject of such Material Disposition from
the beginning of such period until the date of consummation of such Material
Disposition
$__________
Adjusted EBITDA
$__________



“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, which are expected to be realized, in each case calculated on month by
month basis by the Credit Parties and consented to by the Agent and Required
Lenders. [Note: If more than one Target has been acquired, attach calculations
of Pro Forma EBITDA for each Target]


“Material Disposition” means any Disposition for which the total consideration
received by the Borrower or any of its Subsidiaries (including, without
limitation, all transaction costs, transferred Indebtedness and Liabilities
repaid, transferred or no longer reflected on a consolidated balance sheet of
the Credit Parties and their Subsidiaries after giving effect to such
Disposition and the maximum amount of all deferred payments, including earnouts)
exceeds $3,000,000.






CH\1898062.5

--------------------------------------------------------------------------------

 



Calculation of Cash Flow
EBITDA for the applicable period of measurement
$_________   
Less: Unfinanced Capital Expenditures (per Exhibit B)
$_________
Taxes on or measured by income paid or payable in cash during such period
 
$_________
Cash Flow (used in calculation of Excess Cash Flow and Interest Coverage Ratio)
 
$_________






CH\1898062.5

--------------------------------------------------------------------------------

 

Calculation of Net Interest Expense
Net Interest Expense
 
Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for Holdings and its Subsidiaries on a consolidated basis








 
$_________
Less: Interest income for such period
$_________
Net Interest Expense (used in calculation of Interest Coverage Ratio and Excess
Cash Flow)
$_________






CH\1898062.5

--------------------------------------------------------------------------------

 

Calculation of Unfinanced Capital Expenditures
The aggregate of all expenditures and other obligations for the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP
 
$_________
Less: Net Proceeds from Dispositions and/or Events of Loss which a Credit Party
is permitted to reinvest pursuant to subsection 1.8(c) and which are included
above
 
$_________
To the extent included above, expenditures financed with cash proceeds from
issuances of Stock or Stock Equivalents (other than Disqualified Stock)
 
$_________
To the extent included above, all insurance proceeds and condemnation awards
received on account of any Event of Loss to the extent any such amounts are
actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss


 
 
$_________
To the extent included above, amounts paid as the purchase price for a Target in
a Permitted Acquisition
 
$_________
Capital Expenditures
 
$_________
Less: Portion of Capital Expenditures financed under Capital Leases or other
Indebtedness (Indebtedness, for this purpose, does not include drawings under
the Revolving Loan Commitment)
 
$_________
Unfinanced Capital Expenditures (used in calculation of Cash Flow)
 
$_________














CH\1898062.5